Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/15/2012 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “Altering, by the vehicle, a progress of the vehicle, following a determining that the suspected risk is an accrual risk” is not explicitly described in the current application’s specification.  It is unclear whether “an accrual risk” is a typo. Should it be “an actual risk”?
Claim 12 cites “determining by a risk related processing unit that comprises one or more processing units …; and by a risk related processing unit that comprises one or more processing units.” is unclear.  The claim fails to define a connection between “a risk”, and “a processing unit”.  Is the “a risk” related to “the potential risk” shown in the step of “selecting …” above.
Claim 23, has same issue as claim 1 above.
Claim 2 cites “…a situation related processing unit” is unclear what the processing unit related to “a situation”?
Claims 2-11, 12-22 depend upon the rejected claim above.

Below are cited references that teach the claimed subject matter as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (20100030474) in view of Barnes (20200090426).
With regarding claim 1, Sawada discloses a method for risk-based processing, the method comprises: 
detecting, based on first sensed information sensed at a first period, a suspected risk within an environment of a vehicle (a stereo camera 3 and stereo image recognition device 4 form a first detection device that detects an obstacle, see at least Fig.1. [0022]+); 
selecting, from reference information that is stored in a memory unit of the vehicle, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation (the control unit 6 colects and evaluates the collision risk of second-type obstacles as being higher than of first tupe , see at least [0027]+); 
wherein the reference information is related to multiple situations encountered by one or more vehicles (travel condition information functions as a device that is capable of acquiring a wide range by collecting various information from devices such as a road to vehicle communication device, and etc., see at least [0025])
selecting, from the reference information, a suspected risk related subset reference information, wherein the potential risk related subset of the reference information is related to the potential risk (control unit 6 determines the collision risk which indicates the degree of collision risk, see at least [0026]+); 
determining, by one or more processing units, whether the suspected risk is an actual risk, based at least on part on the suspected risk related subset reference information (when the collision risk indicates a possibility of collision, see at least [0026]+); and 
altering, by the vehicle, a progress of the vehicle, following a determining that the suspected risk is an actual risk (performing forced deceleration or evasice steering, see at least [0026]+) .  
Sawada fails to teach wherein at least a part of the reference information is generated a computerized system located outside the vehicle; and; 
Barn discloses a system 100 for managing the risk of loss or accident for vehicles (See Fig.1).  The system 100 includes a risk assessment system 101, a vehicle servers 104 which are remoted from the vehicle 103.  The risk assessment system 101 communicates with multiple vehicles regarding driver assistance system feature within the vehicles, the current drivers, operators, and the routes or roads on which the vehicles are currently driving, see at least [0018]+ which meets the scope of the reference information is generated a computerized system located outside the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sawada by incorporating the risk assessment system and the vehicle server 104 which are remote from the host vehicle as taught by Barn for improving the vehicle performing driving with safety.


With regarding claim 2, Sawada teaches that the method according to claim 1, wherein the selecting is followed by uploading, from the memory unit, the situation related subset of the reference information to the situation (the well-known grouping process is performed and together with performing a comparison with a frame of road, and the like that are stored in memory, see at least [0024]-[0025]+).  

With regarding claim 3, Sawada teaches that the method according to claim 1, wherein the selecting is followed by uploading the situation related subset of the reference information to a situation related processing unit (see at least [0026]+).  

With regarding claim 4, Sawada teaches that the method according to claim 1, wherein the determining comprises ignoring reference information that is not a part of the situation related subset of the reference information (it is determined that there is no possibility of a collision, and this processing ends, see at least [0046]+).  

With regarding claim 5, Sawada teaches that the method according to claim 1, wherein reference information comprises concept structures, wherein each concept structure comprises multiple signatures and metadata related to the multiple signatures; wherein the risk related subset of the reference information comprises concept structures related to the risk see at least [0046]-[0047]+).  

With regarding claim 6, Sawada teaches that the method according to claim 1, comprising calculating one or more second signatures of the second sensed information; and searching, out of the concept structures related to the risk, for at least one matching concept structure that matches the one or more second signatures (see at least [0047]-[00050]+).  

With regarding claim 7, Sawada teaches that the method according to claim 6, comprising determining at least an identity of a detected object based on metadata of the at least one matching concept structure (see Fig.3).  

With regarding claim 8, Sawadat eaches that the method according to claim 6, comprising detecting without searching for matching concept structures (see at least [0047]+).  

With regarding claim 9, Sawada teaches that the method according to claim 1, comprising determining, based on the risk related subset, a relevancy value for each portion out of multiple portions of the second sensed information (see at least [0028]-[0030]+).  

With regarding claim 10, Sawada teaches that the method according to claim 9, wherein the determining of whether the suspected risk is an actual risk, based on the relevancy value of the each portion (when the collision risk indicates a possibility of collision, see at least [0027]+).  

With regarding claim 11, Sawada teaches that the method according to claim 1 comprising finding, for a certain type of risk, a relevant portion and an irrelevant portion; and wherein the determining is executed without searching for the certain type of risk related object within the irrelevant portion (determination first type obstacle, see at least [0027]+).  

With regarding claim 12, Sawada discloses a non-transitory computer readable medium that stores instructions for: 
detecting, based on first sensed information sensed at a first period, a suspected risk within an environment of a vehicle (a stereo camera 3 and stereo image recognition device 4 form a first detection device that detects an obstacle, see at least Fig.1. [0022]+); 
selecting, from reference information that is stored in a memory unit of the vehicle, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation (the control unit 6 colects and evaluates the collision risk of second-type obstacles as being higher than of first type obstacle , see at least [0027]+); 
wherein the reference information is related to multiple situations encountered by one or more vehicles (travel condition information functions as a device that is capable of acquiring a wide range by collecting various information from devices such as a road to vehicle communication device, and etc., see at least [0025])
selecting, from reference information, a suspected risk related subset reference information, wherein the potential risk related subset of the reference information is related Page 4 to the potential risk (control unit 6 determines the collision risk which indicates the degree of collision risk, see at least [0026]+); 

determining by a risk related processing unit that comprises one or more processing units, whether the suspected risk is an actual risk, based at least on part on the suspected risk related subset reference information  (when the collision risk indicates a possibility of collision, see at least [0026]+);
Sawada fails to teach wherein at least a part of the reference information is generated a computerized system located outside the vehicle; and; 
Barn discloses a system 100 for managing the risk of loss or accident for vehicles (See Fig.1).  The system 100 includes a risk assessment system 101, a vehicle servers 104 which are remoted from the vehicle 103.  The risk assessment system 101 communicates with multiple vehicles regarding driver assistance system feature within the vehicles, the current drivers, operators, and the routes or roads on which the vehicles are currently driving, see at least [0018]+ which meets the scope of the reference information is generated a computerized system located outside the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sawada by incorporating the risk assessment system and the vehicle server 104 which are remote from the host vehicle as taught by Barn for improving the vehicle performing driving with safety.

With regarding claim 13, Sawada teaches that the non-transitory computer readable medium according to claim 12, wherein the selecting is followed by uploading, from the memory unit, the situation related subset of the reference information to a situation related processing unit (the well-known grouping process is performed and together with performing a comparison with a frame of road, and the like that are stored in memory, see at least [0024]-[0025]+).  

With regarding claim 14, Sawada teaches that the non-transitory computer readable medium according to claim 12, wherein the selecting is followed by uploading the situation related subset of the reference information to a situation related processing unit (see at least [0026]+).    

With regarding claim 15, Sawada teaches that the non-transitory computer readable medium according to claim 12, wherein the determining comprises ignoring reference information that is not a part of the situation related subset of the reference information (it is determined that there is no possibility of a collision, and this processing ends, see at least [0046]+).  
 

With regarding claim 16, Sawada teaches that the non-transitory computer readable medium according to claim 12, wherein reference information comprises concept structures, wherein each concept structure comprises multiple signatures and metadata related to the multiple signatures; wherein the risk related subset of the reference information comprises concept structures related to the risk (see at least [0046]-[0047]+).  

With regarding claim 17, Sawada teaches that the non-transitory computer readable medium according to claim 12, that stores instructions for calculating one or more second signatures of the second sensed information; and searching, out of the concept structures related to the risk, for at least one matching concept structure that matches the one or more second signatures ((see at least [0047]-[0050]+).   

With regarding claim 18, Sawada teaches that the non-transitory computer readable medium according to claim 17, that stores instructions for determining at least an identity of a detected object based on metadata of the at least one matching concept structure (see Fig.3).  

With regarding claim 19, Sawada teaches that the non-transitory computer readable medium according to claim 17, that stores instructions for detecting without searching for matching concept structures (see at least [0047]+).  

With regarding claim 20, Sawada teaches that the non-transitory computer readable medium according to claim 12, that stores instructions for determining, based on the risk related subset, a relevancy value for each portion out of multiple portions of the second sensed information (see at least [0028]-[0030]+).  

With regarding claim 21, Sawada teaches that the non-transitory computer readable medium according to claim 20, wherein the determining of whether the suspected risk is an actual risk, based on the relevancy value of the each portion  (when the collision risk indicates a possibility of collision, see at least [0027]+).   

With regarding claim 22, Sawada teaches that the non-transitory computer readable medium according to claim 12, that stores instructions for finding, for a certain type of risk, a relevant portion and an irrelevant portion; and wherein the determining is executed without searching for the certain type of risk related object within the irrelevant portion (determination first type obstacle, see at least [0027]+).    

With regarding claim 23, Sawada discloses a system for risk-based processing, the system comprises a processing unit and a memory unit; wherein the memory unit is configured to store first sensed information sensed during a first period and to store reference information (see Fig.1); 
wherein the reference information is related to multiple situations encountered by one or more vehicles (travel condition information functions as a device that is capable of acquiring a wide range by collecting various information from devices such as a road to vehicle communication device, and etc., see at least [0025]); 
wherein the processing unit is configured to: 
detecting, based on the first sensed information, a suspected risk within an environment of a vehicle (a stereo camera 3 and stereo image recognition device 4 form a first detection device that detects an obstacle, see at least Fig.1. [0022]+); 
select, from reference information, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation  (the control unit 6 colects and evaluates the collision risk of second-type obstacles as being higher than of first type obstacle , see at least [0027]+);
select, from reference information, a suspected risk related subset reference information, wherein the potential risk related subset of the reference information is related to the potential risk (control unit 6 determines the collision risk which indicates the degree of collision risk, see at least [0026]+); 
determine whether the suspected risk is an actual risk, based at least on part on the suspected risk related subset reference information  (when the collision risk indicates a possibility of collision, see at least [0026]+) and 
alter a progress of the vehicle, following a determining that the suspected risk is an actual risk (performing forced deceleration or evasice steering, see at least [0026]+) .  
Sawada fails to teach wherein at least a part of the reference information is generated a computerized system located outside the vehicle; and; 
Barn discloses a system 100 for managing the risk of loss or accident for vehicles (See Fig.1).  The system 100 includes a risk assessment system 101, a vehicle servers 104 which are remoted from the vehicle 103.  The risk assessment system 101 communicates with multiple vehicles regarding driver assistance system feature within the vehicles, the current drivers, operators, and the routes or roads on which the vehicles are currently driving, see at least [0018]+ which meets the scope of the reference information is generated a computerized system located outside the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sawada by incorporating the risk assessment system and the vehicle server 104 which are remote from the host vehicle as taught by Barn for improving the vehicle performing driving with safety.


Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoo (20190315346) discloses a vehicle driving controlling system for controlling authority transition demand according to a driving environment and  a user state during autonomous driving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662